Citation Nr: 0505639	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to April 
1952.  He had prior Reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Cleveland, Ohio 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral pes planus.  A hearing was held at the RO before 
the undersigned Veterans Law Judge in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran essentially contends that his bilateral pes 
planus existed prior to military service and was aggravated 
by service.  His claim was previously denied by the RO in 
decisions dated in June 1952 and March 1962.

Governing regulation provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003). 

The Board finds that a VA examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The RO should schedule the veteran for a VA examination to 
determine whether the veteran's bilateral pes planus was 
aggravated by military service.  Moreover, at his Travel 
Board hearing, the veteran testified that his feet were 
recently examined by a private doctor, and by a VA doctor.  
Such records should also be obtained.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for 
bilateral pes planus dated since his 
discharge from active duty to the 
present.

In particular, the RO should attempt to 
obtain the medical records which the 
veteran identified at his Board hearing:  
a report of a foot examination performed 
at a VA facility in approximately 
February 2004, and a private medical 
record from Metropolitan Hospital dated 
in mid to late 2003.

2.  A VA orthopedic examination should be 
conducted to determine the nature and 
severity of any current foot 
disabilities.  The examiner should review 
the veteran's claims folder in 
conjunction with the examination, and the 
examination report should reflect that 
this was done.  All testing deemed 
necessary should be performed.

The examiner should render an opinion as 
to whether it is as likely as not that 
any current bilateral pes planus 
originated inservice or if existing prior 
to service underwent a chronic increase 
in severity beyond the natural 
progression during service?  

3.  Thereafter, RO should readjudicate 
the issue in appellate status. If the 
claims remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




